Exhibit 10.16

 

DREAMWORKS ANIMATION SKG, INC.

1000 FLOWER STREET

GLENDALE, CA 91201

 

As of October 8, 2004

 

Mr. Jeffrey Katzenberg

c/o Mickey Rutman

Breslauer & Rutman

11400 W. Olympic Boulevard, Suite 550

Los Angeles, CA 90064

 

Dear Jeffrey:

 

Upon the date (“Effective Date”) of the closing (“Closing”) of the initial
public offering (“IPO”) of DreamWorks Animation SKG, Inc. (“Studio”), Studio
agrees to employ you and you agree to accept such employment upon the terms and
conditions set forth below. In the event the Closing fails to occur for any
reason by June 28, 2005, this agreement (“Agreement”) shall be null and void:

 

1. Term. The term of your employment hereunder shall commence on the Effective
Date and shall continue for a period of five (5) years thereafter. This period
shall hereinafter be referred to as the “Employment Term”.

 

2. Duties/Responsibilities/Reporting.

 

a. General. Your title shall be “President” and “Chief Executive Officer” of
Studio. You shall have such duties and responsibilities as are consistent with
the traditional positions of President and Chief Executive Officer of publicly
traded major entertainment and media corporations. No other individual shall
have the title President and Chief Executive Officer or hold a position equal to
or superior to yours or have any authority equal to or superior to yours during
the Employment Term without your consent. You shall report solely and directly
to the Board of Directors of Studio.

 

Without limiting the foregoing, you shall have authority over all operations and
the overall direction of Studio, within maximum individual project and aggregate
cost limits to be established as part of the business plan or otherwise as
approved by the Board of Directors. All other employees of Studio and such
affiliates and subsidiaries as may hereafter be established shall report
directly to you or to you through such other personnel as you may designate.

 

b. Services. Except as herein otherwise specified, during the Employment Term
you shall devote your business time and efforts to the affairs of Studio in
substantially the same manner as you have previously rendered services in
connection with your previous work experience.



--------------------------------------------------------------------------------

3. Exclusivity. Except as otherwise provided herein, your personal professional
services shall be exclusive to Studio. Moreover, you shall not make any
investments after the date hereof other than as permitted in Paragraph 3.b.,
below. The foregoing two sentences of this Paragraph 3 shall be collectively
referred to herein as the “Exclusivity Provisions”. The following are exceptions
to the Exclusivity Provisions and Paragraph 8 below:

 

a. DW Services. You shall be permitted to render services for DreamWorks L.L.C.
(“DW”) with respect to your consultation with executives of DW; it being
understood that you shall not devote more than approximately ten percent (10%)
of your professional working hours to DW.

 

b. Investments. The Exclusivity Provisions shall also not prohibit your
ownership or services in connection with investments which you or members of
your family or your charitable trusts or foundations (directly or indirectly)
owned as of June 28, 1995 and future investments which: (a) relate to DW, (b) do
not require devotion of a substantial amount of your personal professional
services which shall include, without limitation, passive investment interests
or limited partnership interests and (c) other than DW, do not compete with
Studio’s business when the investment is made, provided however that you may own
directly or indirectly up to 5% of a publicly held company, limited partnership
interests or other passive investment interests in private companies even if it
does compete with Studio’s business.

 

4. Compensation.

 

a. Base Salary. For all services rendered under this Agreement, Studio will pay
you a base salary at an annual rate of One Dollar ($1.00).

 

b. Equity-based compensation.

 

(i) It is our present expectation, subject to the approval of the compensation
committee of the Board of Directors of Studio (the “Compensation Committee”),
that, upon the pricing of the IPO, you will receive, pursuant to the equity
compensation plan to be adopted by Studio (the “Plan”), stock options with
respect to Studio’s Class A common stock (“Options”) having a grant-date value
of $4,740,000 and restricted shares of Studio’s Class A Common Stock
(“Restricted Stock”) having a grant-date value of $12,990,000 (or, in lieu of
Options and Restricted Stock, such other form of equity-based compensation as
the Compensation Committee may determine) (the “Initial Grants”). In the event
that the Closing fails to occur for any reason by June 28, 2005, then the
Initial Grants will be automatically canceled and you will be entitled to no
payments or benefits with respect thereto.

 

(ii) You will also be eligible, while you remain employed hereunder, commencing
for the year 2005 (with the amount of the award for 2005 anticipated to be

 

- 2 -



--------------------------------------------------------------------------------

determined in the first quarter of 2006), subject to annual approval by the
Compensation Committee, to receive, in lieu of an annual cash bonus, annual
awards of Options and Restricted Stock (or such other form of equity-based
compensation as the Compensation Committee may determine). It is our present
expectation that such annual awards will have an aggregate grant-date value,
depending on company performance, ranging between $1,000,000 (bonus target) and
$3,000,000 (in the case of superior company performance). In the event that such
awards consist of Options and Restricted Stock, they shall be divided, as
determined by the Compensation Committee, between Options and Restricted Stock.

 

(iii) In addition, you will be eligible, while you remain employed hereunder,
commencing in 2006, subject to annual approval by the Compensation Committee, to
receive annual equity incentive awards of Options and Restricted Stock (or such
other form of equity-based compensation as the Compensation Committee may
determine). It is our present expectation that such annual awards will have an
annual aggregate grant-date value targeted at $5,000,000. In the event that such
awards consist of Options and Restricted Stock, they shall be divided, as
determined by the Compensation Committee, between Options and Restricted Stock.

 

(iv) All Options and Restricted Stock (and any other equity-based awards)
referred to in this Paragraph 4.b will (x) be valued using a method or methods
(including where appropriate a Black-Scholes or other fair value method) as
determined by the Compensation Committee from time to time (and, in the case of
the Initial Grants, taking into account the IPO price to the public without
regard to the underwriters’ discount), (y) become fully vested, exercisable (if
applicable) and nonforfeitable within a period not to exceed four (4) years from
the date of grant, contingent on both the continuing performance of services to
Studio (subject to Paragraphs 9, 10, 11, 12 and 13) and the achievement of
performance goals as established by the Compensation Committee from time to
time, and (z) otherwise be subject to such terms and conditions as may be set
forth in the Plan or determined by the Compensation Committee from time to time.
Notwithstanding the foregoing, any performance based Initial Grants may, in the
discretion of the Compensation Committee, have a vesting schedule that ends in
the first quarter of 2009.

 

(v) Following the expiration of the Employment Term (i.e., five (5) years after
the Effective Date), but only if your employment hereunder has not been
terminated earlier, you will not be required to perform any additional services
to Studio in order for all of the equity compensation awards granted to you
during the Employment Term to be fully vested, exercisable (if applicable) and
nonforfeitable; provided that such awards will continue to remain subject to the
achievement of performance goals as provided pursuant to the Plan and the
agreements evidencing such awards and to such other terms and conditions as may
be determined by the Compensation Committee at the time of the grant; and
provided further that, subject to the foregoing, all Options and any similar
equity-based awards will remain exercisable for the balance of the term of the
grant.

 

5. Benefits. In addition to the foregoing, you shall be entitled to vacation
days and/or personal days to be taken subject to the demands of Studio (as
determined by Studio) and consistent with the amount of days taken by other
senior level executives (provided,

 

- 3 -



--------------------------------------------------------------------------------

however, no vacation time will be accrued during the Employment Term) and you
shall be entitled to participate in such other medical, dental and life
insurance, 401(k), pension and other benefit plans as Studio may have or
establish from time to time. The foregoing, however, shall not be construed to
require Studio to establish any such plans or to prevent the modification or
termination of such plans once established, and no such action or failure
thereof shall affect this Agreement. All benefits you may be entitled to as an
employee of Studio shall be on a most favored nations basis with any executive
of Studio.

 

6. Business Expenses. During the Employment Term, you shall be reimbursed for
such reasonable travel and other expenses incurred in the performance of your
duties hereunder as are customarily reimbursed for President/CEO’s of major
motion picture, television and record companies. Studio shall reimburse all of
your costs and expenses (including reasonable legal fees) in connection with
entering into this Agreement. All Studio business-related air travel by you
shall be by private jet. You shall be entitled to take guests on such trips at
Studio’s expense to attend a premiere or industry function, or for such other
business-related travel as you determine necessary. You shall be entitled to
utilize the Studio corporate jet for personal use, subject to its availability
as determined by Studio and to your reimbursement to Studio of the allocable
costs of the personal travel. You shall be entitled to a car allowance, to
limousine transportation and to first class private business travel expenses,
including hotels and per diems (as you determine) in accordance with Studio’s
policy for its senior-most executives. You shall be entitled to the services of
such reasonable security personnel as you request. In addition to the foregoing,
you shall be entitled to industry-customary perks as are normally made available
to entertainment industry studio chiefs and in all cases to treatment no less
favorable than accorded any other executive of Studio.

 

7. Indemnification. You shall be fully indemnified and held harmless by Studio
to the fullest extent permitted by law from any claim, liability, loss, cost or
expense of any nature (including attorney’s fees of counsel selected by you,
judgments, fines, any amounts paid or to be paid in any settlement, and all
costs of any nature) incurred by you (all such indemnification to be on an
“after tax” or “gross-up” basis) which arises, directly or indirectly, in whole
or in part out of any alleged or actual conduct, action or inaction on your part
in or in connection with or related in any manner to your status as an employee,
agent, officer, corporate director, member, manager, shareholder, partner of, or
your provision of services to, Studio or any of its affiliated entities, or any
entity to which you are providing services on behalf of Studio or which may be
doing business with Studio. To the maximum extent allowed by law, all amounts to
be indemnified hereunder including reasonable attorneys’ fees shall be promptly
advanced by Studio until such time, if ever, as it is determined by final
decision pursuant to Paragraph 24 below that you are not entitled to
indemnification hereunder (whereupon you shall reimburse Studio for all sums
theretofore advanced).

 

8. Covenants.

 

a. Confidential Information. You agree that you shall not, during the Employment
Term or at any time thereafter, use for your own purposes, or disclose to or for

 

- 4 -



--------------------------------------------------------------------------------

any benefit of any third party, any trade secret or other confidential
information of Studio or any of its affiliates (except as may required by law or
in the performance of your duties hereunder consistent with Studio’s policies)
and that you will comply with any confidentiality obligations of Studio known by
you to a third party, whether under agreement or otherwise. Notwithstanding the
foregoing, confidential information shall be deemed not to include information
which (i) is or becomes generally available to the public other than as a result
of a disclosure by you or any other person who directly or indirectly receives
such information from you or at your direction or (ii) is or becomes available
to you on a non-confidential basis from a source which you reasonably believe is
entitled to disclose it to you.

 

b. Studio Ownership. Except as otherwise herein provided as with respect to your
services to DW, the results and proceeds of your services hereunder, including,
without limitation, any works of authorship resulting from your services during
your employment and any works in progress, shall be works-made-for-hire and
Studio shall be deemed the sole owner throughout the universe of any and all
rights of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, with the right to use the same
in perpetuity in any manner Studio determines in its sole discretion without any
further payment to you whatsoever. If, for any reason, any of such results and
proceeds shall not legally be a work-for-hire and/or there are any rights which
do not accrue to Studio under the preceding sentence, then you hereby
irrevocably assign and agree to assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed by Studio, and Studio shall have the right to use the
same in perpetuity throughout the universe in any manner Studio may deem useful
or desirable to establish or document Studio’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent you have any rights in the results and proceeds of your services that
cannot be assigned in the manner described above, you unconditionally and
irrevocably waive the enforcement of such rights. This Paragraph 8.b is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by
Studio of any rights of ownership to which Studio may be entitled by operation
of law by virtue of Studio or any of its affiliates being your employer.

 

c. Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Studio or any of its affiliates shall remain the exclusive
property of Studio. In the event of the termination of your employment for any
reason, and subject to any other provisions hereof, Studio reserves the right,
to the extent permitted by law and in addition to any other remedy Studio may
have, to deduct from any monies otherwise payable to you the following: (i) the
full amount of any specifically determined debt you owe to Studio or any of its
affiliates at the time of or subsequent to the termination of your employment
with Studio, and (ii) the value of Studio property which you retain in your
possession after the termination of your employment with Studio following
Studio’s written request for such item(s) return and your

 

- 5 -



--------------------------------------------------------------------------------

failure to return such items within thirty (30) day of receiving such notice. In
the event that the law of any state or other jurisdiction requires the consent
of an employee for such deductions, this Agreement shall serve as such consent.

 

d. Promise Not To Solicit. You will not during the period of the Employment Term
or for the period ending one (1) year after the earlier of expiration of the
Employment Term or your termination hereunder, induce or attempt to induce any
employees, exclusive consultants, exclusive contractors or exclusive
representatives of Studio (or those of any of its affiliates) to stop working
for, contracting with or representing Studio or any of its affiliates or to work
for, contract with or represent any of Studio’s (or its affiliates’)
competitors.

 

9. Incapacity.

 

a. In the event you become totally medically disabled and cannot substantially
perform your duties at any time during the Employment Term, the Board of
Directors may at any time after such disability has continued for ninety (90)
consecutive days require Studio to give you written notice that it intends,
subject to applicable state and federal law, to suspend this Agreement. Upon
receipt of such notice, prior to any suspension hereunder, you shall be entitled
to an expedited arbitration to determine whether or not you are medically
disabled and have been disabled for at least ninety (90) consecutive days,
provided that you request such arbitration within ten (10) business days of
receipt of such notice from Studio. If you do not so request such an
arbitration, or if the arbitrator rules that you are so disabled, you shall be
placed on a “medical payroll,” meaning you will remain employed for the first
twenty-six (26) weeks of consecutive absence commencing at the end of the later
of the ten (10) day period or upon the conclusion of the arbitration.
Thereafter, if you are not able to resume your duties hereunder, your employment
will be terminated.

 

b. Upon termination of employment as provided in Paragraph 9.a, you shall remain
entitled to receive 50% of your Base Salary, 100% of all medical, dental, life
insurance and other benefits for the remainder of the then current Employment
Term, and all grants of equity-based compensation made to you on or prior to the
date of termination, but will not be entitled to receive any grants of
equity-based compensation thereafter. Unless otherwise specified in the Plan or
in the agreement evidencing the grant, in each case as of the date of the grant,
after termination of employment your grants of equity-based compensation will be
determined as follows. Your rights to receive or exercise the awards provided by
the grants will be determined after the end of the performance period specified
in the grant, or satisfaction of such other criteria pursuant to the Plan,
subject to the applicable performance or other criteria, as if you had continued
to remain employed with Studio throughout such performance period. You will be
entitled to receive or exercise a ratable portion of the amount of each award
determined in the preceding sentence, calculated by multiplying such amount by a
fraction, the numerator of which is the sum of (i) your actual period of service
in months through the date of termination plus (ii) 50% of the remaining
Employment Term in months determined as of the date of termination (but in no
event will the numerator exceed the denominator), and the denominator of which
is the total performance period in months specified in the grant. The balance of
such awards will

 

- 6 -



--------------------------------------------------------------------------------

be forfeited. Subject to this Paragraph 9.b and to the other terms and
conditions of the grants, all Options and any similar equity-based awards will
remain exercisable for the remaining term of the grant.

 

10. Death.

 

a. If you die prior to the end of the Employment Term, this Agreement shall be
terminated as of the date of death and your beneficiary or estate shall be
entitled to receive your Base Salary and all other benefits pro-rated up to the
date on which the death occurs and for 12 months thereafter, but not to exceed
the end of the then current Employment Term.

 

b. Upon termination of employment as provided in Paragraph 10.a, the rights to
equity-based compensation of your estate or beneficiary will be determined in
the same manner and at the same time as provided in Paragraph 9.b.

 

11. Termination for Cause. Studio may, at its option and upon resolution by the
Board of Directors, terminate this Agreement forthwith for “cause”, including,
without limitation, any obligation to pay the Base Salary or provide benefits or
equity based compensation under this Agreement (except to the extent accrued or
vested to the date of termination). For purposes of this Agreement, termination
of this Agreement for “cause” shall mean only: (i) conviction of a felony or
other crime involving moral turpitude or for embezzlement or the
misappropriation of corporate assets, in any case, after the exhaustion of all
possible appeals; or (ii) your material breach of Paragraphs 2.b, 3 or 8 hereof.
Anything herein to the contrary notwithstanding, Studio will give you written
notice prior to terminating this Agreement for your material breach under clause
(ii), setting forth the exact nature of any alleged breach and the conduct
required to cure such breach. You shall have thirty (30) days from the receipt
of such notice within which to cure.

 

12. Involuntary Termination. Studio may terminate your employment other than for
cause or on account of incapacity, in which case you will receive continuation
of Base Salary and benefits as specified herein, until the end of the Employment
Term. At the end of the Employment Term, you shall have the right to take over
and continue, at your option and at your own expense, any benefits which by the
terms of such benefit plans may be assumed. In the event of termination of your
employment without cause pursuant to this Paragraph 12, all equity based
compensation held by you shall accelerate vesting (on the basis that any
mid-range or “target” goals rather than premium goals are deemed to have been
achieved) and, subject to the other terms and conditions of the grants, will
remain exercisable for the remainder of the term of the grant; however, you will
not be entitled to receive any future equity based compensation. You agree that
you will have no rights or remedies in the event of your termination without
cause other than those set forth in the Agreement to the maximum extent allowed
by law.

 

13. Termination For Good Reason. You shall be entitled to terminate employment
for good reason, for the purpose of this Paragraph 13, in the event of a
material breach of this Agreement by Studio, any material reduction of your
title or duties or failure

 

- 7 -



--------------------------------------------------------------------------------

to obtain a Director’s and Officer’s liability insurance policy. Notwithstanding
anything to the contrary contained herein, you will give Studio written notice
prior to terminating this Agreement pursuant to the foregoing sentence, setting
forth the exact nature of any alleged breach and the conduct required to cure
such breach. Studio shall have thirty (30) days from the receipt of such notice
within which to cure. In the event of your voluntary termination for good
reason, you shall be entitled to the payments, benefits (including the post-term
assumption of the applicable benefits) and equity based compensation provided
under Paragraph 12 for involuntary termination without cause. You agree that you
will have no rights or remedies in the event of your termination for good reason
other than those set forth in the Agreement to the maximum extent allowed by
law.

 

14. No Mitigation. In the event this Agreement is terminated for any reason
prior to its expiration you shall not be required to mitigate your damages
hereunder, nor shall Studio be entitled to offset from any sums owing to you
hereunder any amounts received by you from any third party.

 

15. Section 317 and 508 of the Federal Communications Act. You represent that
you have not accepted or given nor will you accept or give, directly or
indirectly, any money, services other valuable consideration from or to anyone
other than Studio for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Studio and/or any of its affiliates.

 

16. Equal Opportunity Employer. You acknowledge that Studio is an equal
opportunity employer. You agree that you will comply with Studio policies
regarding employment practices and with applicable federal, state and local laws
prohibiting discrimination or harassment.

 

17. Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail and confirmed by fax at the respective
addresses of the parties hereto set forth above, or at such address as may be
designated in writing by either party, and in the case of Studio, to the
attention of the General Counsel of Studio. A courtesy copy of any notice to you
hereunder shall be sent to Munger, Tolles & Olson LLP, 355 South Grand Avenue,
35th Floor, Los Angeles, CA 90071-1560, Fax: (213) 683-5137, Attn: Rob Knauss
and Breslauer & Rutman, 11400 W. Olympic Boulevard, Suite 550, Los Angeles, CA
90064, Fax: (310) 481-3615 Attn: Mickey Rutman. Any notice given by mail shall
be deemed to have been given three (3) business days following such mailing.

 

18. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you (other than the right to receive payments
which may be assigned to a company, trust or foundation owned or controlled by
you) and any purported assignment in violation of the foregoing shall be deemed
null and void. Studio shall have the right to assign this Agreement and your
services hereunder only to an entity or person acquiring all or substantially
all of the assets of Studio; provided however, as a condition to any such
assignment, Studio shall require any person or entity acquiring all or
substantially all of the assets of Studio to expressly assume the obligations of
Studio hereunder.

 

- 8 -



--------------------------------------------------------------------------------

19. California Law. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of California applicable to contracts
entered into and performed entirely therein.

 

20. No Implied Contract. The parties intend to be bound only upon execution of
this Agreement and no negotiation, exchange or draft or partial performance
shall be deemed to imply an agreement. Neither the continuation of employment or
any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.

 

21. Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties hereto.

 

22. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement. In the event any such provision (the
“Applicable Provision”) is so adjudged void or unenforceable, you and Studio
shall take the following actions in the following order: (i) seek judicial
reformation of the Applicable Provision; (ii) negotiate in good faith with each
other to replace the Applicable Provision with a lawful provision; and (iii)
have an arbitration as provided in Paragraph 24 hereof determine a lawful
replacement provision for the Applicable Provision; provided, however, that no
such action pursuant to either of clauses (i) or (iii) above shall increase in
any respect your obligations pursuant to the Applicable Provision.

 

23. Survival / Modification of Terms. Your obligations under Paragraph 8 hereof
shall remain in full force and effect for the entire period provided therein
notwithstanding the termination of the Employment Term pursuant to Paragraph 11
hereof or otherwise. Studio’s obligations under Paragraphs 6 (with respect to
expenses theretofore incurred) and 7 hereof shall survive indefinitely the
termination of this Agreement regardless of the reason for such termination.
Further, Paragraphs 4.b(v), 9.b, 10.b, 12 and 13 will continue to govern your
entitlement, if any, to benefits and equity based compensation after the
termination of the Employment Term, and paragraph 24 will continue to govern any
Claims (as defined below) by one party against the other.

 

24. Arbitration of Disputes. Any controversy or claim by you against Studio or
any of its parent companies, subsidiaries, affiliates (and/or officers,
directors, employees, representatives or agents of Studio and such parent
companies, subsidiaries and/or affiliates), including any controversy or claim
arising from, out of or relating to this Agreement, the breach thereof, or the
employment or termination thereof of you by Studio which would give rise to a
claim under federal, state or local law (including, but not limited to, claims
based in tort or contract, claims for discrimination under state or federal law,
and/or claims for violation of any federal, state or local law, statute or
regulation), or any

 

- 9 -



--------------------------------------------------------------------------------

claim against you by Studio (individually and/or collectively, “Claim[s]”) shall
be submitted to an impartial mediator (“Mediator”) selected jointly by the
parties. Both parties shall attend a mediation conference in Los Angeles County,
California and attempt to resolve any and all Claims. If the parties are not
able to resolve all Claims, then upon written demand for arbitration to the
other party, which demand shall be made within a reasonable time after the Claim
has arisen, any unresolved Claims shall be determined by final and binding
arbitration in Los Angeles, California, in accordance with the Model Employment
Procedures of the American Arbitration Association (collectively, “Rules”) by a
neutral arbitrator experienced in employment law, licensed to practice law in
California, in accordance with the Rules, except as herein specified. In no
event shall the demand for arbitration be made after the date when the
institution of legal and/or equitable proceedings based upon such Claim would be
barred by the applicable statute of limitations. Each party to the arbitration
will be entitled to be represented by counsel and will have the opportunity to
take depositions in Los Angeles, California of any opposing party or witnesses
selected by such party and/or request production of documents by the opposing
party before the arbitration hearing. By mutual agreement of the parties,
additional depositions may be taken at other locations. In addition, upon a
party’s showing of need for additional discovery, the arbitrator shall have
discretion to order such additional discovery. You acknowledge and agree that
you are familiar with and fully understand the need for preserving the
confidentiality of Studio’s agreements with third parties and compensation of
Studio’s employees. Accordingly, you hereby agree that to the extent the
arbitrator determines that documents, correspondence or other writings (or
portions thereof) whether internal or from any third party, relating in any way
to your agreements with third parties and/or compensation of other employees are
necessary to the determination of any Claim, you and/or your representatives may
discover and examine such documents, correspondence or other writings only after
execution of an appropriate confidentiality agreement. Each party shall have the
right to subpoena witnesses and documents for the arbitration hearing. A court
reporter shall record all arbitration proceedings. With respect to any Claim
brought to arbitration hereunder, either party may be entitled to recover
whatever damages would otherwise be available to that party in any legal
proceeding based upon the federal and/or state law applicable to the matter. The
arbitrator shall issue a written decision setting forth the award and the
findings and/or conclusions upon which such award is based. The decision of the
arbitrator may be entered and enforced in any court of competent jurisdiction by
either Studio or you. Notwithstanding the foregoing, the result of any such
arbitration shall be binding but shall not be made public (including by filing a
petition to confirm the arbitration award), unless necessary to confirm such
arbitration award after non-payment of the award for a period of at least
fifteen (15) days after notice to Studio of the arbitrator’s decision. Each
party shall pay the fees of their respective attorneys (except as otherwise
awarded by the arbitrator), the expenses of their witnesses, and all other
expenses connected with presenting their Claims or defense(s). Other costs of
arbitration shall be borne by Studio. Except as set forth below, should you or
Studio pursue any Claim covered by this Paragraph 24 by any method other than
said arbitration, the responding party shall be entitled to recover from the
other party all damages, costs, expenses, and reasonable outside attorneys’ fees
incurred as a result of such action. The provisions contained in this Paragraph
24 shall survive the termination of your employment with Studio. Notwithstanding
anything set forth above, you agree that any breach or threatened breach of

 

- 10 -



--------------------------------------------------------------------------------

this Agreement (particularly, but without limitation, with respect to Paragraphs
3 and 8, above) may result in irreparable injury to Studio, and therefore, in
addition to the procedures set forth above, Studio may be entitled to file suit
in a court of competent jurisdiction to seek a Temporary Restraining Order
and/or preliminary or permanent injunction or other equitable relief to prevent
a breach or contemplated breach of such provisions.

 

25. Unique Services. Notwithstanding anything to the contrary in Paragraph 24.,
above, you acknowledge that the services to be rendered by you under the terms
of this Agreement, and the rights and privileges granted to Studio by you under
its terms, are of a special, unique, extraordinary and intellectual character,
which gives them a peculiar value, the loss of which cannot reasonably or
adequately be compensated in damages in any action at law, and that a breach by
you of any of the provisions contained in this Agreement may cause Studio great
and irreparable injury and damage. Notwithstanding anything to the contrary in
Paragraph 24., above, you acknowledge that Studio shall be entitled, in addition
to any other remedies it may have at law, to seek the remedies of injunction,
and other equitable relief for a breach of this Agreement by you. This provision
shall not, however, be construed as a waiver of any of the rights which Studio
and/or you may have for damages or otherwise.

 

26. Name and Likeness. During the Employment Term, Studio shall have the right
to use your name, biography and likeness in connection with its business as
follows: You shall promptly submit to Studio a biography of yourself. Provided
that you timely submit such biography, Studio shall not use any other
biographical information other than contained in such biography so furnished,
other than references to your prior professional services and your services
hereunder, without your prior approval (which approval shall not be unreasonably
withheld). If you fail to promptly submit a biography, then you shall not have
the right to approve any biographical material used by Studio. You shall have
the right to approve all likenesses of you used by Studio hereunder. Nothing
herein contained shall be construed to authorize the use of your name, biography
or likeness to endorse any product or service or to use the same for similar
commercial purposes.

 

27. Change of Control. In the event of a “change of control”, all equity-based
compensation held by you shall accelerate vesting (on the basis that any
mid-range or “target” goals rather than premium goals are deemed to have been
achieved) and remain exercisable for the remainder of the term of the grant.

 

(a) For purposes of this Agreement, “change of control” shall mean the
occurrence of any of the following events, not including any events occurring
prior to or in connection with the Closing (including the occurrence of the
Closing):

 

(i) during any period of fourteen (14) consecutive calendar months, individuals
who were directors of Studio on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board of
Directors of Studio (the “Board”); provided, however, that any individual
becoming a director subsequent to the first day of such period whose election,
or nomination for election, by Studio’s stockholders was approved by a vote of
at least a majority of the Incumbent Directors shall be considered

 

- 11 -



--------------------------------------------------------------------------------

as though such individual were an Incumbent Director, but excluding, for
purposes of this proviso, any such individual whose initial assumption of office
occurs as a result of an actual or threatened proxy contest with respect to
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (each, a “Person”), in each case other than the management of Studio, the
Board or the holders of Studio’s Class B common stock par value $0.01;

 

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) Studio or (y) any of its
Subsidiaries, but in the case of this clause (y) only if Studio Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of Studio to an entity that is not an Affiliate (a “Sale”), in
each such case, if such Reorganization or Sale requires the approval of Studio’s
stockholders under the law of Studio’s jurisdiction of organization (whether
such approval is required for such Reorganization or Sale or for the issuance of
securities of Studio in such Reorganization or Sale), unless, immediately
following such Reorganization or Sale, (1) all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the securities eligible to vote for the election of the Board (“Studio Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale beneficially own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
corporation resulting from such Reorganization or Sale (including, without
limitation, a corporation that as a result of such transaction owns Studio or
all or substantially all Studio’s assets either directly or through one or more
subsidiaries) (the “Continuing Corporation”) in substantially the same
proportions as their ownership, immediately prior to the consummation of such
Reorganization or Sale, of the outstanding Studio Voting Securities (excluding
any outstanding voting securities of the Continuing Corporation that such
beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any company or other entity involved in or forming part
of such Reorganization or Sale other than Studio), (2) no Person (excluding (x)
any employee benefit plan (or related trust) sponsored or maintained by the
Continuing Corporation or any corporation controlled by the Continuing
Corporation, (y) you and (z) David Geffen) beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the then outstanding
voting securities of the Continuing Corporation and (3) at least a majority of
the members of the board of directors of the Continuing Corporation were
Incumbent Directors at the time of the execution of the definitive agreement
providing for such Reorganization or Sale or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale;

 

(iii) the stockholders of Studio approve a plan of complete liquidation or
dissolution of Studio; or

 

- 12 -



--------------------------------------------------------------------------------

(iv) any Person, corporation or other entity or “group” (as used in Section
14(d)(2) of the Exchange Act) (other than (A) Studio, (B) any trustee or other
fiduciary holding securities under an employee benefit plan of Studio or an
Affiliate or (C) any company owned, directly or indirectly, by the stockholders
of Studio in substantially the same proportions as their ownership of the voting
power of Studio Voting Securities) becomes the beneficial owner, directly or
indirectly, of securities of Studio representing 20% or more of the combined
voting power of Studio Voting Securities but only if the percentage so owned
exceeds the aggregate percentage of the combined voting power of Studio Voting
Securities then owned, directly or indirectly, by you and David Geffen;
provided, however, that for purposes of this subparagraph (iv), the following
acquisitions shall not constitute a change of control: (x) any acquisition
directly from Studio or (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Studio or an Affiliate.

 

b. In the event that it is determined that any payment (other than the Gross-Up
Payments provided for in this Paragraph 27.b) or distribution by Studio or any
of its affiliates to you or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or pursuant
to or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
successor provision thereto), by reason of being considered “contingent on a
change in the ownership or effective control” of Studio, within the meaning of
Section 280G of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such tax (such tax or taxes, together with any such interest and penalties,
being hereafter collectively referred to as the “Excise Tax”), then you will be
entitled to receive (or have paid to the applicable taxing authority on your
behalf) an additional payment or payments (collectively, a “Gross-Up Payment”).
The Gross-Up Payment will be in an amount such that, after payment by you of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, you retain (or
receive the benefit of a payment to the applicable taxing authority of) an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
For purposes of determining the amount of the Gross-Up Payment, you will be
considered to pay (i) federal income taxes at the highest rate in effect in the
year in which the Gross-Up Payment will be made and (ii) state and local income
taxes at the highest rate in effect in the state or locality in which the
Gross-Up Payment would be subject to state or local tax, net of the maximum
reduction in federal income tax that could be obtained from deduction of such
state and local taxes.

 

28. Miscellaneous. Your sole and exclusive remedy for Studio’s breach,
termination, or cancellation of this Agreement or any term hereof shall be an
action for damages unless otherwise expressly limited hereunder, and you
irrevocably waive any right to seek and/or obtain rescission and/or other
equitable and/or injunctive relief. You agree that Studio may deduct and
withhold from your compensation hereunder the amounts required to be deducted
and withheld under the provisions of the Federal and California

 

- 13 -



--------------------------------------------------------------------------------

Income Tax Acts, Federal Insurance Contributions Act, California Unemployment
Insurance Act, any and all amendments thereto, and other statutes heretofore or
hereafter enacted requiring the withholding of compensation. All of Studio’s
obligations in this Agreement are expressly conditioned upon you completing and
delivering to Studio an Employment Eligibility Form (“Form I-9”) (in form
satisfactory to Studio) and in connection therewith, you submitting to Studio
original documentation demonstrating your employment eligibility.

 

If the foregoing correctly sets forth your understanding, please sign one copy
of this letter and return it to the undersigned, whereupon this letter shall
constitute a binding agreement between us.

 

Very truly yours,

DREAMWORKS ANIMATION SKG, INC.

By:

 

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

Its:

 

General Counsel

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED AS OF THE

DATE FIRST ABOVE WRITTEN:

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

JEFFREY KATZENBERG

 

- 14 -



--------------------------------------------------------------------------------

Exhibit 10.16

 

DREAMWORKS ANIMATION SKG, INC.

1000 FLOWER STREET

GLENDALE, CA 91201

Mr. Jeffrey Katzenberg

c/o Mickey Rutman

Breslauer & Rutman LLC

11400 W. Olympic Blvd., Suite 550

Los Angeles, CA 90064

 

Dear Jeffrey:

 

This letter is to amend and restate, effective as of November 1, 2004, the
letter employment agreement dated as of October 8, 2004 by and between you and
DreamWorks Animation SKG, Inc. (the “Studio”) (the “Employment Agreement”). For
good and valuable consideration, the receipt and sufficiency of which is hereby
mutually acknowledged, we agree as follows:

 

1. Paragraph 6 of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6. Business Expenses. During the Employment Term, you are expected and required
to travel, entertain, and incur expenses on Studio business and in the
performance of your duties hereunder in approximately the same manner and at
approximately the same level as other President/CEO’s of major motion picture,
television and record companies. All Studio business-related air travel by you
shall be by private jet. You may take guests, if desired, on business-related
travel as you determine necessary. You shall be entitled to utilize a private
jet for personal use subject to your reimbursement to Studio of the allocable
costs of any personal travel. You shall be entitled to the services of such
reasonable security personnel as you request at Studio expense. Your overall
compensation package is intended to cover all costs you are anticipated to incur
for business related travel, hotel, entertainment, meals, and other business
expenses which you incur as President and Chief Executive of Studio. Therefore,
notwithstanding anything to the contrary contained in Studio’s employee business
expense reimbursement plan, or in any other Studio statement, policy, filing, or
writing, no such expenses will be provided or reimbursed to you by Studio with
the exception of (1) business related airplane charter costs and (2) all of your
costs and expenses (including reasonable legal fees) in connection with entering
into this Agreement.”

 

2. The effective date of this amendment shall be November 1, 2004.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please sign one copy
of this letter and return it to the undersigned, whereupon this letter shall
constitute a binding agreement between us.

 

Dated: March 24, 2005

 

Very truly yours,

DREAMWORKS ANIMATION SKG, INC.

By:

 

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

Its:

 

General Counsel and Secretary

 

ACCEPTED AND AGREED AS OF THE

DATE FIRST ABOVE WRITTEN:

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

JEFFREY KATZENBERG

 

 